IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :   NO. 79
                                          :
DESIGNATION OF VICE-CHAIR OF              :   CLIENT SECURITY APPOINTMENT
THE PENNSYLVANIA LAWYERS                  :
FUND FOR CLIENT SECURITY                  :   DOCKET
BOARD OF TRUSTEES                         :



                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, George P. Hartwick, III, is hereby

designated as Vice-Chair of the Pennsylvania Lawyers Fund for Client Security Board of

Trustees.



      Justice Brobson did not participate in the consideration or decision of this matter.